Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Powderly (US Pub 2017/0109936 A1) in view of Erivantcev et al. (US Pub 2021/0109606 A1)
As to claim 1, Powderly discloses a system comprising: 
a mixed reality device including a wearable headset and a handheld controller (Fig. 1, Fig. 2, Fig. 4, ¶0002-0003, ¶0065); 
a hardware computer processor (¶0004); and 
a non-transitory computer readable medium having software instructions stored thereon, the software instructions executable by the hardware computer processor to cause the system to perform operations comprising (¶0330): 
accessing mixed reality environment data including information regarding a virtual environment and a real-world environment that are each at least partially visible to a user through a field of view of the wearable headset, the virtual environment including a one or more virtual objects that are selectable by the user (¶0003, “an mixed reality, or “MR”, related to merging real and virtual worlds to produce new environments where physical and virtual objects co-exist and interact in real time.” ¶0006, “a wearable system and a method for selecting a virtual object located in a three-dimensional (3D) space are disclosed”); 
(¶0004, “determine whether a current user input mode for interacting with the interactable objects is a first user input mode or a second user input mode, wherein the first user input mode is based at least partly on the pose of the user and the second user input mode is based at least partly on the user input from the user input device.” ¶0065, “the user input device 466 can include a trackpad, a touchscreen, a joystick, a multiple degree-of-freedom (DOF) controller, a capacitive sensing device, a game controller, a keyboard, a mouse, a directional pad (D-pad), a wand, a haptic device, a totem (e.g., functioning as a virtual user input device)” ¶0128. Fig. 14.) and 
in a second input mode the controller provides targeting information based on touchpad inputs of the handheld controller (¶0065, “the user may use a finger (e.g., a thumb) to press or swipe on a touch-sensitive input device to provide input to the wearable system 400 (e.g., to provide user input to a user interface provided by the wearable system 400).”); and 
alternating between the input modes based on mode switch criteria (¶0004, “determine whether a current user input mode for interacting with the interactable objects is a first user input mode or a second user input mode, wherein the first user input mode is based at least partly on the pose of the user and the second user input mode is based at least partly on the user input from the user input device.” “receive a first indication to switch to the second user input mode; and switch the current user input mode to the second user input mode in response the first indication.”).
Powderly teaches a multiple degree-of-freedom (DOF) controller. It is obvious for one ordinary skill in the art to try six degree of freedom because six degree of freedom is well known in the art. 
To support the assertion, Erivantcev also teaches tracking six degrees of freedom (DoF) (Erivantcev, ¶0021, “One of the devices is attached to a portion of the user (e.g., hand) and capable of tracking six degrees of freedom (DoF) of independent motions of the portion of the user.”).
Powderly and Erivantcev are considered to be analogous art because all pertain to computer input devices. It would have been obvious before the effective filing date of the claimed invention to have modified Powderly with the features of “tracking six degrees of freedom” as taught by Erivantcev. The suggestion/motivation would have been in order to tracking six degrees of freedom.

As to claim 2, claim 1 is incorporated and the combination of Powderly and Erivantcev teaches the mode switch criteria indicate that the second input mode is activated upon determining that a 6 DoF pose of the controller has not substantially changed for a predetermined time period (Erivantcev, ¶0021, “The system can switch to the second mode when the user interface element has not been used for a predetermined period of time, and switch back to the first mode in response to the user interface element being used.” ¶0097, “after a period of time of a predetermined length during which no user input has been received from the touch pad, the joystick, and/or one or more buttons configured on the tracking device (e.g., 405, 117, or 119) and/or the head mounted camera (e.g., 126) failing to capture the image of the hand holding the tracking device (e.g., 405, 117, or 119), the system switches from the 6-DoF mode to the 3-DoF mode;”).

As to claim 3, claim 2 is incorporated and the combination of Powderly and Erivantcev teaches the predetermined time period is three seconds (Erivantcev, ¶0096, “a predetermined length of time (e.g., 15 seconds, a minute, three minutes” Three seconds would be obvious for one of ordinary skill in the art to try.).

As to claim 12, claim 1 is incorporated and the combination of Powderly and Erivantcev teaches said determining the input mode comprises detecting any touchpad inputs and, if there are any touchpad inputs, selecting the second input mode (Powderly, ¶0124, “The touch gesture can trigger the wearable system to assign a focus indicator to a target interactable object within the user's FOV. The touch gesture can also cause the wearable system to initiate a selection event, initiate an interaction event, terminate the selection event, terminate the interaction event, confirm the selection of the target interactable object, etc., alone or in combination.”)

Claims 4-10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Powderly (US Pub 2017/0109936 A1) in view of Erivantcev et al. (US Pub 2021/0109606 A1) and Powderly B (US Pub 2017/0287225 A1).

As to claim 4, claim 1 is incorporated and the combination of Powderly and Erivantcev teaches when in the first input mode, depicting a ray extending from the controller (Powderly, ¶0033, “The user may also select the virtual object by pointing at and clicking on the objects with virtual rays or beams.”).
The combination of Powerly and Erivantcev does not disclose along a controller axis that is co-linear with a central longitudinal axis of the controller.
Powerly B teaches along a controller axis that is co-linear with a central longitudinal axis of the controller (Powerly B, Fig. 12A, ¶0107, “The ray casting techniques can also be used in connection with user input devices 466 such as a hand-held, multiple degree of freedom (DOF) input device. For example, a user can actuate the multi-DOF input device to anchor the size and/or length of the ray while the user moves around. As another example, rather than casting the ray from the HMD, the wearable system can cast the ray from the user input device.” ¶0111.).
Powderly, Erivantcev and Powderly B are considered to be analogous art because all pertain to computer input devices. It would have been obvious before the (Powderly B, ¶0107).

As to claim 5, claim 4 is incorporated and the combination of Powderly, Erivantcev and Powderly B teaches in response to inputs from the controller indicating targeting of a virtual object with extractable content, animating the ray to indicate content is transferrable to the mixed reality device (Powderly, ¶0120, “The AR system may change the focus indicator when the user confirms the selection, for example, by changing the color, brightness, or shape of the focus indicator.”)

As to claim 6, claim 4 is incorporated and the combination of Powderly, Erivantcev and Powderly B teaches selecting visual effects of the ray based at least partly on a type of virtual object intersected by the ray or a type of action being performed by the user (Powerly, ¶0155, “The wearable system can change the focus indicator or the cursor, alone or in combination, when the mode of user interaction has changed from one method to another. For example, the wearable system may change the color of the focus indicator when the user changes the mode of user interaction from head pose to hand gestures on the user input device (and vice versa). In another example, the wearable system may change the appearance of the focus indicator from a reticle shape to an arrow shape (shown in FIG. 16) to indicate the option of changing input control from head pose to hand gestures on the user input device.”  
Powderly B, ¶0117, “The cone 1220 may have a variety of properties such as, e.g., size, shape, or color.” ¶0123, “The cone 1220 can have a color. The color of the cone 1220 may depend on the user's preference, the user's environment (virtual or physical), etc. For example, if the user is in a virtual jungle which is full of trees with green leaves, the wearable system may provide a dark gray cone to increase contrast between the cone and the objects in the user's environment so that the user can have a better visibility for the location of the cone.”)

As to claim 7, claim 6 is incorporated and the combination of Powderly, Erivantcev and Powderly B teaches a color of the ray is selected based on a type of virtual object intersected , by the ray (Powderly B, ¶0123, “The cone 1220 can have a color. The color of the cone 1220 may depend on the user's preference, the user's environment (virtual or physical), etc.”)

As to claim 8, claim 7 is incorporated and the combination of Powderly, Erivantcev and Powderly B teaches a different color of the ray is associated with each of: intersecting the ray with an extractable virtual object; performing a placement (Powderly B, ¶0123, “The cone 1220 can have a color. The color of the cone 1220 may depend on the user's preference, the user's environment (virtual or physical), etc. For example, if the user is in a virtual jungle which is full of trees with green leaves, the wearable system may provide a dark gray cone to increase contrast between the cone and the objects in the user's environment so that the user can have a better visibility for the location of the cone.”)

As to claim 9, claim 4 is incorporated and the combination of Powderly, Erivantcev and Powderly B teaches in response to detecting mode switch criteria indicating change to the second input mode, causing a length of the ray to decrease (Powderly B, ¶0122, “The wearable system can anchor the depth, the proximal end 1228 a, or the distal end 1228 b of the cone upon detection of a certain hand gesture, a body pose, a direction of gaze, an actuation of a user input device, a voice command, or other techniques. In addition to or in alternative to the examples described herein,”)

As to claim 10, claim 9 is incorporated and the combination of Powderly, Erivantcev and Powderly B teaches the length of the ray decreases until it is no longer visible in the second input mode (Powderly B, ¶0125, “In certain embodiments, the cone 1220 may be invisible to the user. The wearable system may assign a focus indicator to one or more objects indicating the direction and/or location of the cone.”)

As to claim 13, claim 4 is incorporated and the combination of Powderly, Erivantcev and Powderly B teaches mode switch criteria indicating change from the second input mode to the first input mode include one or more of: detecting no input from the touchpad for a predetermined time period; detecting rotation of the controller of at least a threshold angle of rotation; or detecting the ray intersecting with a user interface node (Erivantcev, ¶0021, “The system can switch to the second mode when the user interface element has not been used for a predetermined period of time, and switch back to the first mode in response to the user interface element being used.”)

As to claim 14, claim 13 is incorporated and the combination of Powderly, Erivantcev and Powderly B teaches the threshold angle of rotation is 15 degrees from a position of the controller when last in the first input mode (15 degree is a obvious threshold to try by one of ordinary skill in the art.)


Allowable Subject Matter
Claims 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
as to claim 11, the prior art references disclose various limitations of the claim 1. However, the prior art of records does not teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations:
when in the first input mode, determining a target area based on the targeting information and the mixed environment data; and in response to determining that the target area is not on a virtual object of the plurality of virtual objects, depicting a ray extending from the controller along a controller axis that is co-linear with a central longitudinal axis of the controller, wherein the ray is in an idle mode; or in response to determining that the target area is on a first virtual object of the plurality of virtual objects, depicting the ray in an active mode, wherein the ray extends to the first virtual object.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/Primary Examiner, Art Unit 2613